
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.2.7


CANDELA CORPORATION
1998 Third Amended and Restated Stock Plan
December 12, 2006

        1.    Purpose.    The purpose of the Candela Corporation Third Amended
and Restated 1998 Stock Plan (the "Plan") is to encourage employees of Candela
Corporation (the "Company") and of any present or future parent or subsidiary of
the Company (collectively, "Related Corporations") and other individuals who
render services to the Company or a Related Corporation, by providing
opportunities to participate in the ownership of the Company and its future
growth through (a) the grant of options which qualify as "incentive stock
options" ("ISOs") under Section 422(b) of the Internal Revenue Code of 1986, as
amended (the "Code"); (b) the grant of options that do not qualify as ISOs
("Non-Qualified Options"); (c) awards of stock in the Company ("Awards");
(d) the grant of stock appreciation rights ("SARs"); and (e) opportunities to
make direct purchases of stock in the Company ("Purchases"). Both ISOs and
Non-Qualified Options are referred to hereafter individually as an "Option" and
collectively as "Options." Options, Awards, SARs and authorizations to make
Purchases are referred to hereafter collectively as "Stock Rights." As used
herein, the terms "parent" and "subsidiary" mean "parent corporation" and
"subsidiary corporation," respectively, as those terms are defined in
Section 424 of the Code.

        2.    Administration of the Plan.    

        A.    Board or Committee Administration.    The Plan shall be
administered by the Board of Directors of the Company (the "Board") or, subject
to paragraph 0(D) (relating to compliance with Section 162(m) of the Code), by a
committee appointed by the Board (the "Committee"). Hereinafter, all references
in this Plan to the "Committee" shall mean the Board if no Committee has been
appointed. Subject to ratification of the grant or authorization of each Stock
Right by the Board (if so required by applicable state law), and subject to the
terms of the Plan, the Committee shall have the authority to (i) determine to
whom (from among the class of employees eligible under paragraph 0 to receive
ISOs) ISOs shall be granted, and to whom (from among the class of individuals
and entities eligible under paragraph 0 to receive Non-Qualified Options, SARs
and Awards and to make Purchases) Non-Qualified Options, SARs, Awards and
authorizations to make Purchases may be granted; (ii) determine the time or
times at which Options, SARs or Awards shall be granted or Purchases made;
(iii) determine the purchase price of shares subject to each Option or Purchase,
which prices shall not be less than the minimum price specified in paragraph 0;
(iv) determine the grant price of SARs; (v) determine whether each Option
granted shall be an ISO or a Non-Qualified Option; (vi) determine (subject to
paragraph 0) the time or times when each Option or SAR shall become exercisable
and the duration of the exercise period; (vii) extend the period during which
outstanding Options or SARs may be exercised; (viii) determine whether
restrictions such as repurchase options are to be imposed on shares subject to
Options, SARs, Awards and Purchases and the nature of such restrictions, if any,
and (ix) interpret the Plan and prescribe and rescind rules and regulations
relating to it. If the Committee determines to issue a Non-Qualified Option, it
shall take whatever actions it deems necessary, under Section 422 of the Code
and the regulations promulgated thereunder, to ensure that such Option is not
treated as an ISO. The interpretation and construction by the Committee of any
provisions of the Plan or of any Stock Right granted under it shall be final
unless otherwise determined by the Board. The Committee may from time to time
adopt such rules and regulations for carrying out the Plan as it may deem
advisable. No member of the Board or the Committee shall be liable for any
action or determination made in good faith with respect to the Plan or any Stock
Right granted under it.

1

--------------------------------------------------------------------------------



        B.    Committee Actions.    The Committee may select one of its members
as its chairman, and shall hold meetings at such time and places as it may
determine. A majority of the Committee shall constitute a quorum and acts of a
majority of the members of the Committee at a meeting at which a quorum is
present, or acts reduced to or approved in writing by all the members of the
Committee (if consistent with applicable state law), shall be the valid acts of
the Committee. From time to time the Board may increase the size of the
Committee and appoint additional members thereof, remove members (with or
without cause) and appoint new members in substitution therefor, fill vacancies
however caused, or remove all members of the Committee and thereafter directly
administer the Plan.

        C.    Grant of Stock Rights to Board Members.    Stock Rights may be
granted to members of the Board. All grants of Stock Rights to members of the
Board shall in all respects be made in accordance with the provisions of this
Plan applicable to other eligible persons. Members of the Board who either
(i) are eligible to receive grants of Stock Rights pursuant to the Plan or
(ii) have been granted Stock Rights may vote on any matters affecting the
administration of the Plan or the grant of any Stock Rights pursuant to the
Plan, except that no such member shall act upon the granting to himself or
herself of Stock Rights, but any such member may be counted in determining the
existence of a quorum at any meeting of the Board during which action is taken
with respect to the granting to such member of Stock Rights.

        D.    Performance-Based Compensation.    The Board, in its discretion,
may take such action as may be necessary to ensure that Stock Rights granted
under the Plan qualify as "qualified performance-based compensation" within the
meaning of Section 162(m) of the Code and applicable regulations promulgated
thereunder ("Performance-Based Compensation"). Such action may include, in the
Board's discretion, some or all of the following: (i) if the Board determines
that Stock Rights granted under the Plan generally shall constitute Performance-
Based Compensation, the Plan shall be administered, to the extent required for
such Stock Rights to constitute Performance-Based Compensation, by a Committee
consisting solely of two or more "outside directors" (as defined in applicable
regulations promulgated under Section 162(m) of the Code), (ii) if any
Non-Qualified Options with an exercise price less than the fair market value per
share of the Company's common stock, $0.01 par value per share (the "Common
Stock"), are granted under the Plan and the Board determines that such Options
should constitute Performance-Based Compensation, such options shall be made
exercisable only upon the attainment of a pre-established, objective performance
goal established by the Committee, and such grant shall be submitted for, and
shall be contingent upon shareholder approval, and (iii) Stock Rights granted
under the Plan may be subject to such other terms and conditions as are
necessary for compensation recognized in connection with the exercise or
disposition of such Stock Right or the disposition of Common Stock acquired
pursuant to such Stock Right, to constitute Performance-Based Compensation.

        3.    Eligible Employees and Others.    ISOs may be granted only to
employees of the Company or any Related Corporation. Non-Qualified Options,
Awards, SARs and authorizations to make Purchases may be granted to any
employee, officer or director (whether or not also an employee) or consultant of
the Company or any Related Corporation. The Committee may take into
consideration a recipient's individual circumstances in determining whether to
grant a Stock Right. The granting of any Stock Right to any individual or entity
shall neither entitle that individual or entity to, nor disqualify such
individual or entity from, participation in any other grant of Stock Rights.

        4.    Stock.    The stock subject to Stock Rights shall be authorized
but unissued shares of Common Stock or shares of Common Stock reacquired by the
Company in any manner. The aggregate number of shares which may be issued
pursuant to the Plan is 7,800,000, subject to adjustment as provided in
paragraph 0. If any Option granted under the Plan shall expire or terminate for
any reason without having been exercised in full or shall cease for any reason
to be exercisable in whole or in part or shall

2

--------------------------------------------------------------------------------




be repurchased by the Company, the unpurchased shares of Common Stock subject to
such Option shall again be available for grants of Stock Rights under the Plan.
Where payment upon exercise of a SAR is made in shares of Common Stock, only the
net number of shares of Common Stock issued in connection with such exercise
shall be deemed "issued" for purposes of this paragraph 0.

No employee of the Company or any Related Corporation may be granted Options
and/or SARs to acquire, in the aggregate, more than 700,000 shares of Common
Stock under the Plan during any fiscal year of the Company, subject to
adjustment as provided in paragraph 0. If any Option granted under the Plan
shall expire or terminate for any reason without having been exercised in full
or shall cease for any reason to be exercisable in whole or in part or shall be
repurchased by the Company, the shares subject to such Option shall be included
in the determination of the aggregate number of shares of Common Stock deemed to
have been granted to such employee under the Plan.

        5.    Granting of Stock Rights.    Stock Rights may be granted under the
Plan at any time on or after September 19, 1998 and prior to September 18, 2008.
The date of grant of a Stock Right under the Plan will be the date specified by
the Committee at the time it grants the Stock Right; provided, however, that
such date shall not be prior to the date on which the Committee acts to approve
the grant. SARs may be granted in tandem with an Option ("Tandem SARs"), or may
be granted on a freestanding basis, not related to any Option ("Freestanding
SARs"), or any combination of these forms of SARs.

        6.    Minimum Price; ISO Limitations; Fair Market Value.    

        A.    Price for Options, SARs, Awards and Purchases.    Subject to
paragraph 0(D) (relating to compliance with Section 162(m) of the Code), the
exercise price per share specified in the agreement relating to each
Non-Qualified Option granted, and the purchase price per share of stock granted
in any Award or authorized as a Purchase, under the Plan may be less than the
fair market value of the Common Stock of the Company on the date of grant;
provided that, in no event shall such exercise price or such purchase price be
less than the minimum legal consideration required therefor under the laws of
any jurisdiction in which the Company or its successors in interest may be
organized. The grant price of a Freestanding SAR shall not be less than the fair
market value of a share of Common Stock on the date of grant of the SAR. The
grant price of a Tandem SAR shall equal the exercise price of the related
Option.

        B.    Price for ISOs.    The exercise price per share specified in the
agreement relating to each ISO granted under the Plan shall not be less than the
fair market value per share of Common Stock on the date of such grant. In the
case of an ISO to be granted to an employee owning stock possessing more than
ten percent (10%) of the total combined voting power of all classes of stock of
the Company or any Related Corporation, the price per share specified in the
agreement relating to such ISO shall not be less than one hundred ten percent
(110%) of the fair market value per share of Common Stock on the date of grant.
For purposes of determining stock ownership under this paragraph, the rules of
Section 424(d) of the Code shall apply.

        C.    $100,000 Annual Limitation on ISO Vesting.    Each eligible
employee may be granted Options treated as ISOs only to the extent that, in the
aggregate under this Plan and all incentive stock option plans of the Company
and any Related Corporation, ISOs do not become exercisable for the first time
by such employee during any calendar year with respect to stock having a fair
market value (determined at the time the ISOs were granted) in excess of
$100,000. The Company intends to designate any Options granted in excess of such
limitation as Non-Qualified Options, and the Company shall issue separate
certificates to the optionee with respect to Options that are Non-Qualified
Options and Options that are ISOs.

        D.    Determination of Fair Market Value.    If, at the time an Option
or SAR is granted under the Plan, the Company's Common Stock is publicly traded,
"fair market value" shall be

3

--------------------------------------------------------------------------------






determined as of the date of grant or, if the prices or quotes discussed in this
sentence are unavailable for such date, the last business day for which such
prices or quotes are available prior to the date of grant and shall mean (i) the
average (on that date) of the high and low prices of the Common Stock on the
principal national securities exchange on which the Common Stock is traded, if
the Common Stock is then traded on a national securities exchange; or (ii) the
last reported sale price (on that date) of the Common Stock on the Nasdaq
National Market, if the Common Stock is not then traded on a national securities
exchange; or (iii) the closing bid price (or average of bid prices) last quoted
(on that date) by an established quotation service for over-the-counter
securities, if the Common Stock is not reported on the Nasdaq National Market.
If the Common Stock is not publicly traded at the time an Option or SAR is
granted under the Plan, "fair market value" shall mean the fair value of the
Common Stock as determined by the Committee after taking into consideration all
factors which it deems appropriate, including, without limitation, recent sale
and offer prices of the Common Stock in private transactions negotiated at arm's
length.

        7.    Option and SAR Duration.    Subject to earlier termination as
provided in paragraphs 0 and 0 or in the agreement relating to such Option or
SAR, each Option and SAR shall expire on the date specified by the Committee,
but not more than (i) ten years from the date of grant in the case of Options
and SARs generally and (ii) five years from the date of grant in the case of
ISOs granted to an employee owning stock possessing more than ten percent (10%)
of the total combined voting power of all classes of stock of the Company or any
Related Corporation, as determined under paragraph 0(B). Subject to earlier
termination as provided in paragraphs 0and 0, the term of each ISO shall be the
term set forth in the original instrument granting such ISO, except with respect
to any part of such ISO that is converted into a Non-Qualified Option pursuant
to paragraph 0.

        8.    Exercise of Option and SARs.    Subject to the provisions of
paragraphs 0 through 0, each Option or SAR granted under the Plan shall be
exercisable as follows:

        A.    Vesting.    The Option or SAR shall either be fully exercisable on
the date of grant or shall become exercisable thereafter in such installments as
the Committee may specify.

        B.    Full Vesting of Installments.    Once an installment becomes
exercisable, it shall remain exercisable until expiration or termination of the
Option or SAR, unless otherwise specified by the Committee.

        C.    Partial Exercise.    Each Option or, subject to subparagraph 0(B),
each SAR or installment thereof, may be exercised at any time or from time to
time, in whole or in part, for up to the total number of shares with respect to
which it is then exercisable

        D.    Acceleration of Vesting.    The Committee shall have the right to
accelerate the date that any installment of any Option or SAR becomes
exercisable; provided that the Committee shall not, without the consent of an
optionee, accelerate the permitted exercise date of any installment of any
Option granted pursuant to paragraph 0 if such acceleration would violate the
annual vesting limitation contained in Section 422(d) of the Code, as described
in paragraph 0(C).

        9.    Termination of Employment.    Unless otherwise specified in the
agreement relating to such ISO, if an ISO optionee ceases to be employed by the
Company and all Related Corporations other than by reason of death or disability
as defined in paragraph 0, no further installments of his or her ISOs shall
become exercisable, and his or her ISOs shall terminate on the earlier of
(a) three months after the date of termination of his or her employment, or
(b) their specified expiration dates, except to the extent that such ISOs (or
unexercised installments thereof) have been converted into Non-Qualified Options
pursuant to paragraph 0. For purposes of this paragraph 0, employment shall be
considered as continuing uninterrupted during any bona fide leave of absence
(such as those attributable to illness, military obligations or governmental
service) provided that the period of such leave does not exceed

4

--------------------------------------------------------------------------------



90 days or, if longer, any period during which such optionee's right to
re-employment is guaranteed by statute or by contract. A bona fide leave of
absence with the written approval of the Committee shall not be considered an
interruption of employment under this paragraph 0, provided that such written
approval contractually obligates the Company or any Related Corporation to
continue the employment of the optionee after the approved period of absence.
ISOs granted under the Plan shall not be affected by any change of employment
within or among the Company and Related Corporations, so long as the optionee
continues to be an employee of the Company or any Related Corporation. Nothing
in the Plan shall be deemed to give any grantee of any Stock Right the right to
be retained in employment or other service by the Company or any Related
Corporation for any period of time.

        10.    Death; Disability.    

        A.    Death.    If an ISO optionee ceases to be employed by the Company
and all Related Corporations by reason of his or her death, any ISO owned by
such optionee may be exercised, to the extent otherwise exercisable on the date
of death, by the estate, personal representative or beneficiary who has acquired
the ISO by will or by the laws of descent and distribution, until the earlier of
(i) the specified expiration date of the ISO or (ii) 180 days from the date of
the optionee's death.

        B.    Disability.    If an ISO optionee ceases to be employed by the
Company and all Related Corporations by reason of his or her disability, such
optionee shall have the right to exercise any ISO held by him or her on the date
of termination of employment, for the number of shares for which he or she could
have exercised it on that date, until the earlier of (i) the specified
expiration date of the ISO or (ii) 180 days from the date of the termination of
the optionee's employment. For the purposes of the Plan, the term "disability"
shall mean "permanent and total disability" as defined in Section 22(e)(3) of
the Code or any successor statute.

        11.    Transferability of Options and SARs.    Except as otherwise
provided in subparagraphs 00 and 0(b) below, an Option or SAR may not be sold,
pledged, assigned, hypothecated, transferred or disposed of in any manner other
than by will or by the laws of descent and distribution and may be exercised,
during the lifetime of the optionee or grantee, only by the optionee or grantee.
Notwithstanding the foregoing, with the consent of the Board or the Compensation
Committee thereof, in either case in its sole discretion, an optionee or grantee
may transfer all or a portion of his or her vested Non-Qualified Options or SARs
to:

        (a)   a trust for the exclusive benefit of the optionee or grantee
and/or one or more Immediate Family Members or spouses of Immediate Family
Members. For the purposes of this subparagraph 00, "Immediate Family Members"
shall mean the optionee's or grantee's spouse, former spouse, children or
grandchildren, whether natural or adopted; and

        (b)   an organization which qualifies as a tax exempt organization under
Section 501(a) and 501(c)(3) of the Code.

As a condition to any transfer pursuant to subparagraphs 00 and 0(b) each such
transferee shall agree in writing (in a form satisfactory to the Committee) to
be bound by the terms and conditions of the Option or SAR agreement evidencing
such transferred Option or SAR, as well as any additional restrictions or
conditions as the Committee may require. Following the transfer of an Option or
SAR in accordance with this paragraph 0, the term "optionee" and "grantee" shall
refer to the transferee, except that, with respect to any requirements of
continued service or employment or provision of the Company's tax withholding
obligations, such terms shall refer to the optionee or grantee. The Committee
shall have no obligation to notify any transferee of any termination of the
transferred Option or SAR, including an early termination resulting from the
termination of employment or service of the original optionee or grantee. No
transferee shall make a subsequent transfer of a transferred Option or SAR
except to the original optionee or grantee or as otherwise provided in this
paragraph 0.

5

--------------------------------------------------------------------------------



        12.    Terms and Conditions of Options and SARs.    Options or SARs
shall be evidenced by instruments (which need not be identical) in such forms as
the Committee may from time to time approve. Such instruments shall conform to
the terms and conditions set forth in paragraphs 6 through 11 hereof and may
contain such other provisions as the Committee deems advisable which are not
inconsistent with the Plan, including restrictions applicable to shares of
Common Stock issuable upon exercise of Options or SARs. The Committee may
specify that any Non-Qualified Option or SARs shall be subject to the
restrictions set forth herein with respect to ISOs, or to such other termination
and cancellation provisions as the Committee may determine. The Committee may
from time to time confer authority and responsibility on one or more of its own
members and/or one or more officers of the Company to execute and deliver such
instruments. The proper officers of the Company are authorized and directed to
take any and all action necessary or advisable from time to time to carry out
the terms of such instruments.

        13.    Adjustments.    Upon the occurrence of any of the following
events, an optionee's or grantee's rights with respect to Options or SARs
granted to such optionee or grantee hereunder shall be adjusted as hereinafter
provided, unless otherwise specifically provided in the written agreement
between the optionee or grantee and the Company relating to such Option or SAR:

        A.    Stock Dividends and Stock Splits.    If the shares of Common Stock
shall be subdivided or combined into a greater or smaller number of shares or if
the Company shall issue any shares of Common Stock as a stock dividend on its
outstanding Common Stock, the number of shares of Common Stock deliverable upon
the exercise of Options or SARs shall be appropriately increased or decreased
proportionately, and appropriate adjustments shall be made in the purchase price
per share to reflect such subdivision, combination or stock dividend.

        B.    Consolidations or Mergers.    If the Company is to be consolidated
with or acquired by another entity in a merger or other reorganization in which
the holders of the outstanding voting stock of the Company immediately preceding
the consummation of such event, shall, immediately following such event, hold,
as a group, less than a majority of the voting securities of the surviving or
successor entity, or in the event of a sale of all or substantially all of the
Company's assets or otherwise (each, an "Acquisition"), the Committee or the
board of directors of any entity assuming the obligations of the Company
hereunder (the "Successor Board"), shall, as to outstanding Options and SARs,
either (i) make appropriate provision for the continuation of such Options or
SARs by substituting on an equitable basis for the shares then subject to such
Options or SARs either (a) the consideration payable with respect to the
outstanding shares of Common Stock in connection with the Acquisition,
(b) shares of stock of the surviving or successor corporation, or (c) such other
securities as the Successor Board deems appropriate, the fair market value of
which shall not materially exceed the fair market value of the shares of Common
Stock subject to such Options or SARS immediately preceding the Acquisition; or
(ii) upon written notice to the optionees and grantees, provide that all Options
and SARs must be exercised, to the extent then exercisable or to be exercisable
as a result of the Acquisition, within a specified number of days of the date of
such notice, at the end of which period the Options and SARs shall terminate; or
(iii) terminate all Options and SARs in exchange for a cash payment equal to the
excess of the fair market value of the shares subject to such Options or SARs
(to the extent then exercisable or to be exercisable as a result of the
Acquisition) over the exercise price thereof.

        C.    Recapitalization or Reorganization.    In the event of a
recapitalization or reorganization of the Company (other than a transaction
described in subparagraph 0(B) above) pursuant to which securities of the
Company or of another corporation are issued with respect to the outstanding
shares of Common Stock, an optionee or grantee upon exercising an Option or SAR
shall be entitled to receive for the purchase price paid upon such exercise the
securities he or she would have received if he or she had exercised such Option
or SAR prior to such recapitalization or reorganization.

6

--------------------------------------------------------------------------------



        D.    Modification of ISOs.    Notwithstanding the foregoing, any
adjustments made pursuant to subparagraphs 0(A), (B) or (C) with respect to ISOs
shall be made only after the Committee, after consulting with counsel for the
Company, determines whether such adjustments would constitute a "modification"
of such ISOs (as that term is defined in Section 424 of the Code) or would cause
any adverse tax consequences for the holders of such ISOs. If the Committee
determines that such adjustments made with respect to ISOs would constitute a
modification of such ISOs or would cause adverse tax consequences to the
holders, it may refrain from making such adjustments.

        E.    Dissolution or Liquidation.    In the event of the proposed
dissolution or liquidation of the Company, each Option and SAR will terminate
immediately prior to the consummation of such proposed action or at such other
time and subject to such other conditions as shall be determined by the
Committee.

        F.     Issuances of Securities.    Except as expressly provided herein,
no issuance by the Company of shares of stock of any class, or securities
convertible into shares of stock of any class, shall affect, and no adjustment
by reason thereof shall be made with respect to, the number or price of shares
subject to Options and SARs. No adjustments shall be made for dividends paid in
cash or in property other than securities of the Company.

        G.    Fractional Shares.    No fractional shares shall be issued under
the Plan and the optionee and grantee shall receive from the Company cash in
lieu of such fractional shares.

        H.    Adjustments.    Upon the happening of any of the events described
in subparagraphs 0(A), (B) or (C) above, the class and aggregate number of
shares set forth in paragraph 4 hereof that are subject to Stock Rights which
previously have been or subsequently may be granted under the Plan shall also be
appropriately adjusted to reflect the events described in such subparagraphs.
The Committee or the Successor Board shall determine the specific adjustments to
be made under this paragraph 0 and, subject to paragraph 0, its determination
shall be conclusive.

        14.    Means of Exercising Options and SARs.    

        A.    Options.    An Option (or any part or installment thereof) shall
be exercised by giving written notice to the Company at its principal office
address, or to such transfer agent as the Company shall designate. Such notice
shall identify the Option being exercised and specify the number of shares as to
which such Option is being exercised, accompanied by full payment of the
purchase price therefor either (a) in United States dollars in cash or by check,
(b) at the discretion of the Committee, through delivery of shares of Common
Stock having a fair market value equal as of the date of the exercise to the
cash exercise price of the Option, (c) at the discretion of the Committee, by
delivery of the optionee's personal recourse note bearing interest payable not
less than annually at no less than 100% of the lowest applicable Federal rate,
as defined in Section 1274(d) of the Code, (d) at the discretion of the
Committee and consistent with applicable law, through the delivery of an
assignment to the Company of a sufficient amount of the proceeds from the sale
of the Common Stock acquired upon exercise of the Option and an authorization to
the broker or selling agent to pay that amount to the Company, which sale shall
be at the optionee's direction at the time of exercise, or (e) at the discretion
of the Committee, by any combination of (a), (b), (c) and (d) above. If the
Committee exercises its discretion to permit payment of the exercise price of an
ISO by means of the methods set forth in clauses (b), (c), (d) or (e) of the
preceding sentence, such discretion shall be exercised in writing at the time of
the grant of the ISO in question. The holder of an Option shall not have the
rights of a shareholder with respect to the shares covered by such Option until
the date of issuance of a stock certificate to such holder for such shares.
Except as expressly provided above in paragraph 0 with respect to changes in
capitalization and stock dividends, no adjustment shall be made for dividends or
similar rights for which the record date is before the date such stock
certificate is issued.

7

--------------------------------------------------------------------------------



        B.    SARs.    Tandem SARs may be exercised for all or part of the
shares of Common Stock subject to the related Option upon the surrender of the
right to exercise the equivalent portion of the related Option. A Tandem SAR may
be exercised only with respect to the shares of Common Stock for which its
related Option is then exercisable. Notwithstanding any other provision of the
Plan to the contrary, with respect to a Tandem SAR granted in connection with an
ISO: (i) the Tandem SAR will expire no later than the expiration of the
underlying ISO; (ii) the value of the payout with respect to the Tandem SAR may
be for no more than one hundred percent (100%) of the difference between the
exercise price of the underlying ISO and the fair market value of the shares of
Common Stock subject to the underlying ISO at the time the Tandem SAR is
exercised; and (iii) the Tandem SAR may be exercised only when the fair market
value of the shares of Common Stock subject to the ISO exceeds the exercise
price of the ISO. Freestanding SARs may be exercised upon whatever terms and
conditions the Committee, in its sole discretion, imposes upon them and sets
forth in the award agreement. Upon exercise of a SAR, a grantee shall be
entitled to receive payment from the Company in an amount determined by
multiplying: (i) the difference between the fair market value of a share of
Common Stock on the date of exercise over the grant price; by (ii) the number of
shares of Common Stock with respect to which the SAR is exercised. At the
discretion of the Committee, the payment upon SAR exercise may be in cash, in
shares of Common Stock of equivalent value, or in some combination thereof.

        15.    Term and Amendment of Plan.    This Plan was adopted by the Board
on September 19, 1998, subject, with respect to the validation of ISOs granted
under the Plan, to approval of the Plan by the stockholders of the Company at
the next Meeting of Stockholders or, in lieu thereof, by written consent. If the
approval of stockholders is not obtained prior to September 19, 1999, any grants
of ISOs under the Plan made prior to that date will be rescinded. The Plan shall
expire at the end of the day on September 18, 2008 (except as to Options
outstanding on that date). Subject to the provisions of paragraph 0 above,
Options may be granted under the Plan prior to the date of stockholder approval
of the Plan. The Board may terminate or amend the Plan in any respect at any
time, except that, without the approval of the stockholders obtained within
12 months before or after the Board adopts a resolution authorizing any of the
following actions: (a) the total number of shares that may be issued under the
Plan may not be increased (except by adjustment pursuant to paragraph 0);
(b) the provisions of paragraph 0regarding eligibility for grants of ISOs may
not be modified; (c) the provisions of paragraph 0(B) regarding the exercise
price at which shares may be offered pursuant to ISOs may not be modified
(except by adjustment pursuant to paragraph 0); and (d) the expiration date of
the Plan may not be extended. Except as otherwise provided in this paragraph 0,
in no event may action of the Board or stockholders alter or impair the rights
of a grantee or optionee, without such grantee's or optionee's consent, under
any Stock Right previously granted to such grantee or optionee.

        16.    Modifications of ISOs; Conversion Of ISOs into Non-Qualified
Options.    Subject to paragraph 0(D), without the prior written consent of the
holder of an ISO, the Committee shall not alter the terms of such ISO (including
the means of exercising such ISO) if such alteration would constitute a
modification (within the meaning of Section 424(h)(3) of the Code). The
Committee, at the written request or with the written consent of any optionee,
may in its discretion take such actions as may be necessary to convert such
optionee's ISOs (or any installments or portions of installments thereof) that
have not been exercised on the date of conversion into Non-Qualified Options at
any time prior to the expiration of such ISOs, regardless of whether the
optionee is an employee of the Company or a Related Corporation at the time of
such conversion. Such actions may include, but shall not be limited to,
extending the exercise period or reducing the exercise price of the appropriate
installments of such ISOs. At the time of such conversion, the Committee (with
the consent of the optionee) may impose such conditions on the exercise of the
resulting Non-Qualified Options as the Committee in its discretion may
determine, provided that such conditions shall not be inconsistent with this
Plan. Nothing in the Plan shall be deemed to give any optionee the right to have
such optionee's ISOs converted into Non-Qualified Options, and no such
conversion shall occur until and unless the

8

--------------------------------------------------------------------------------




Committee takes appropriate action. Upon the taking of such action, the Company
shall issue separate certificates to the optionee with respect to Options that
are Non-Qualified Options and Options that are ISOs.

        17.    Application of Funds.    The proceeds received by the Company
from the sale of shares pursuant to Options granted and Purchases authorized
under the Plan shall be used for general corporate purposes.

        18.    Notice to Company of a Disqualifying Disposition.    By accepting
an ISO granted under the Plan, each optionee agrees to notify the Company in
writing immediately after such optionee makes a Disqualifying Disposition (as
described in Sections 421, 422 and 424 of the Code and regulations thereunder)
of any stock acquired pursuant to the exercise of ISOs granted under the Plan. A
Disqualifying Disposition is generally any disposition occurring on or before
the later of (a) the date two years following the date the ISO was granted, or
(b) the date one year following the date the ISO was exercised.

        19.    Withholding of Additional Income Taxes.    Upon the exercise of a
Non-Qualified Option, the transfer of a Non-Qualified Option pursuant to an
arm's-length transaction, the grant of an Award, the exercise of a SAR, the
making of a Purchase of Common Stock for less than its fair market value, the
making of a Disqualifying Disposition (as defined in paragraph 0), the vesting
or transfer of restricted stock or securities acquired on the exercise of an
Option or SAR hereunder, or the making of a distribution or other payment with
respect to such stock or securities, the Company may withhold taxes in respect
of amounts that constitute compensation includible in gross income. The
Committee in its discretion may condition (i) the exercise of an Option,
(ii) the transfer of a Non-Qualified Option, (iii) the grant of an Award,
(iv) the exercise of a SAR, (v) the making of a Purchase of Common Stock for
less than its fair market value, or (vi) the vesting or transferability of
restricted stock or securities acquired by exercising an Option or SAR, on the
optionee's or grantee's making satisfactory arrangements for such withholding.
Such arrangements may include payment by the optionee or grantee in cash or by
check of the amount of the withholding taxes or, at the discretion of the
Committee, by the optionee's or grantee's delivery of previously held shares of
Common Stock or the withholding from the shares of Common Stock otherwise
deliverable upon exercise of a Option or SAR shares having an aggregate fair
market value equal to the amount of such withholding taxes.

        20.    Governmental Regulation.    The Company's obligation to sell and
deliver shares of the Common Stock under this Plan is subject to the approval of
any governmental authority required in connection with the authorization,
issuance or sale of such shares.

Government regulations may impose reporting or other obligations on the Company
with respect to the Plan. For example, the Company may be required to send tax
information statements to employees and former employees that exercise ISOs
under the Plan, and the Company may be required to file tax information returns
reporting the income received by optionees of Options in connection with the
Plan.

        21.    Governing Law.    The validity and construction of the Plan and
the instruments evidencing Stock Rights shall be governed by the laws of
Delaware, or the laws of any jurisdiction in which the Company or its successors
in interest may be organized.

        22.    Code Section 409a.    To the extent applicable, it is intended
that this Plan and any Options, SARs and Awards granted and Purchases made
hereunder comply with the requirements of Section 409A of the Code, and any
related regulations or other guidance promulgated with respect to such Section
by the U.S. Department of the Treasury or the Internal Revenue Service
("Section 409A"). Any provision that would cause the Plan or any Options, SARs
and Awards granted or Purchases made hereunder to fail to satisfy Section 409A
shall have no force or effect until amended to comply with Section 409A, which
amendment may be retroactive to the extent permitted by Section 409A.

9

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.2.7

